Citation Nr: 0603603	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for shrapnel fragment 
wound (SFW) scars of the feet, legs, left hand, right arm, 
buttocks, and right shoulder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A November 2002 rating decision granted 
service connection for PTSD, denied service connection for 
bilateral hearing loss and tinnitus, and continued the 
veteran's non-compensable rating for his SFW scars.  He 
perfected an appeal of those determinations.

In light of the fact that the veteran contested the initial 
evaluation of his PTSD disability, the Board has styled that 
issue as reflected.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran testified at a Travel Board hearing in October 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
The veteran and his representative requested that the hearing 
record be held open for 30 days for submission of additional 
evidence.  The claims file reflects no record of additional 
evidence having been submitted at the expiration of that time 
period, and the case was forwarded to the Board for appellate 
review.

During the hearing, the veteran raised informal claims for 
entitlement to service connection for a heart disorder as 
secondary to his SFW and for a skin disorder of his feet, to 
include tinea pedis.  These issues have not been considered 
by the RO, and are referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).

The issues of entitlement to an initial rating in excess of 
30 percent for PTSD and entitlement to a compensable rating 
for multiple SFW scars are addressed in the REMAND portion of 
the document below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a pre-existing left ear hearing loss did not increase in 
severity during active service, and that the right ear 
hearing loss is not related to an in-service disease or 
injury, or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that bilateral tinnitus is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  A noted pre-existing left ear hearing loss was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306(a) (2005).

2.  A right ear hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309(a) (2005).

3.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.
As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of September 2002 and May 2004, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his  possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the May 2004 Statement of the 
Case (SOC).  This documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, examination reports, and 
the transcript of the hearing.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual background

The veteran was a U.S. Marine Corps rifleman.  His DD Form 
214 reflects award of the Combat Action Ribbon and the Purple 
Heart.  Although the veteran's January 1969 Report Of Medical 
History For Enlistment reflects no prior history of a hearing 
loss, the January 1969 Report Of Medical Examination For 
Enlistment reflects that a mild left ear hearing loss was 
noted.  The audiogram at the enlistment physical examination 
reflects as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
/
5
LEFT
15
5
5
/
50

The veteran's ears were assessed as normal, and the examiner 
assessed the veteran as physically qualified for enlistment 
with a profile of H2 due to the left ear hearing loss.

The service medical records reflect no entries for 
complaints, findings, or treatment for ear related symptoms 
or hearing loss.  The November 1970 Report Of Medical 
Examination For Release From Active Duty reflects that the 
veteran's ears were assessed as normal and his hearing was 
whispered voice 15/15 bilaterally.  He was deemed physically 
fit for duty and separation.

The April 2004 VA hearing examination report reflects that 
the veteran related his combat service and the fact that he 
had no hearing protection while in combat.  After his release 
from active service, he worked as power lineman in an oil 
field for an electric company from 1971 to 1978 without using 
hearing protection, an engineering techman for an oil company 
from 1978 to 1982 without hearing protection except for maybe 
once a month, and again as a lineman for the electric company 
from 1986 to 1995 without hearing protection.  From 1995 to 
1998, he worked as dispatcher at a transportation company and 
did not use hearing protection.  He currently works on a farm 
and does not use hearing protection.

The veteran denied any middle ear problems or ear surgery.  
There was some intermittent lightheadedness, which he related 
that his physician attributed to his medication.  He reported 
intermittent tinnitus in the left ear since 1980 and, within 
the last few years, the right ear as well.

The audiologic examination results were as follows:




HERTZ




500
1000
2000
3000
4000
Averag
e
RIGHT
10
15
15
65
65
40
LEFT
15
15
20
100
100
59

Speech recognition scores on the Maryland CNC Word List was 
100 percent in the right ear and 96 percent in the left ear.  
Negative pure-tone stenger responses were obtained in the 
left ear at 3000, 4000, and 6000 Hertz (Hz), which indicated 
the presence of an organic loss in that ear.

The examiner observed that the veteran manifested a sloping 
moderately severe sensorineural loss at 3000-4000 Hz, and a 
mild to moderate loss at 6000-8000 Hz in the right ear.  The 
left ear manifested a profound sensorineural loss at 3000-
8000 Hz.  The speech recognition scores were deemed excellent 
bilaterally by the examiner, and the tympanograms indicated 
normal middle ear function bilaterally.  Tinnitus matched in 
both ears at 6000 Hz, moderately severe at 55 db in the right 
ear and profound at 95 db in the left.

As to any relationship between the veteran's current 
bilateral hearing loss and his active service, the examiner 
noted the veteran's audiogram at his enlistment physical 
examination, an undated audiogram in the service medical 
records, the hearing test at the physical examination for 
separation, and the history related by the veteran.  The 
examiner observed that the speech audiologic test at 
separation showed the veteran could hear speech whispered to 
the right and to the left of him at 15 decibels (db), which 
indicated relatively good hearing through the bulk of the 
speech range in both ears.  The undated audiogram showed 
normal hearing in the right ear and a hearing loss at 3000 
and 4000 Hz in the left ear.

The examiner noted that the veteran related that he tried to 
join the national guard in 1986, but he failed the hearing 
test in the left ear and was rejected, and the examiner 
considered the possibility that the undated audiogram might 
be related to the national guard.  In any event, the examiner 
observed, as late as 1986, the veteran had normal hearing in 
the right ear.  Thus, based on the claims file and the 
veteran's history, the examiner opined that it was less 
likely than not that the right ear hearing loss was related 
to in-service acoustic trauma.  As concerned the veteran's 
left ear, the examiner noted the hearing loss and H2 profile 
at enlistment because of the left ear, and that the exit test 
did not indicate a significant change in the veteran's 
hearing.  He further noted that if the undated audiogram is 
related to the national guard, the veteran's hearing still 
had not changed significantly as late as 1986.  

In light of the speech test at separation and the other 
factors noted, the examiner opined that it was also less 
likely than not that the veteran's left ear hearing loss is 
related to in-service acoustic trauma.  Thus, the examiner 
opined that it is less likely than not that the veteran's 
hearing loss in both ears is related to in-service acoustic 
trauma.  In light of those findings, the examiner opined that 
it was also less likely than not that the veteran's tinnitus 
is secondary to in-service acoustic trauma.  The examiner 
also noted that the veteran's post-service noise exposure was 
a factor in the decision.

At the hearing, the veteran's representative requested 
another hearing examination by a different examiner who would 
look at the essential elements of the veteran's occupation.  
The veteran asserted that his post-service employment did not 
expose him to as much noise as his combat service, and that 
the loudest noise he encountered after service was that of 
electric drills and the periodic hammering of a bolt or 
something.  His wife related the difficulty he has hearing 
people and the frustration it engendered.

Analysis

Relevant law and regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Secondary service connection may be 
granted for disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2005).  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

The veteran and his representative essentially assert that 
the circumstances of his service were not accorded sufficient 
weight in the examiner's assessment of his hearing loss.  The 
Board is constrained to find otherwise.  The examination 
report reflects that the examiner's opinions are supported by 
the factual evidence of record.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The so called combat exception, however, does 
not obviate the need for evidence of a medical nexus between 
a current disability and military service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

Contrary to the veteran's and his representative's assertion, 
the SOC reflects that, because of his combat record, the RO 
conceded the veteran's exposure to acoustic trauma in 
service, and the examination report reflects that the 
examiner also noted the veteran's combat service.  Likewise, 
the Board accepts the fact that the veteran was exposed to 
noise in combat service.  Thus, the issue is whether that 
exposure is the likely cause of the hearing loss in his right 
ear and the increased hearing loss in his left ear.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  If a pre- existing disorder is 
"noted" on entering service, in accordance with 38 U.S.C.A. § 
1153, the veteran has the burden of showing an increase in 
disability during service. If the veteran meets that burden 
and shows that an increase in disability occurred, then the 
presumption of aggravation is triggered, and the burden then 
shifts to the government to show that any increase was due to 
the natural progress of the disease.  Wagner, 370 F.3d at 
1096.

As set forth above, the veteran's pre-existing left ear 
hearing loss was duly noted at the enlistment physical 
examination.  Thus, the presumption of soundness as to the 
left ear is rebutted.  38 C.F.R. § 3.304(b).  The veteran 
presented no evidence that his left ear hearing loss 
increased during his active service, other than his personal 
opinion.  Nonetheless, the 2004 hearing examination 
determined that the pre-existing left ear hearing loss did 
not increase in severity, and the Board finds that the 
examiner's opinion on the veteran's hearing loss is amply 
supported by the objective evidence of record.

As also set forth above, the examiner reviewed and analyzed 
the claims file and the veteran's history and determined that 
his pre-existing left ear hearing loss did not increase in 
severity during his active service, the veteran's exposure to 
combat acoustic trauma notwithstanding.  The veteran's right 
ear was normal at enlistment and at separation.  Thus, the 
claims file reflects no factual basis on which to reject the 
examiner's opinion as to the right ear.  Further, the claims 
file reflects no evidence of the veteran's sensorineural 
hearing loss having manifested within one year of service.  
The examiner also concluded that, in light of the findings on 
the bilateral hearing loss, the veteran's bilateral tinnitus 
is not related to his in-service acoustic exposure but his 
post-service exposure.  The Board notes the veteran's hearing 
testimony that his post-service employment, which was with no 
or little ear protection, involved only the noise of electric 
drills and occasional hammering.  In light of the absence of 
any evidence that he has specialized medical training, 
however, his opinion as to the pathological impact of the 
noise level of his post-service work environment is not 
competent.  Lay persons may relate symptoms they observe, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The medical examiner was better qualified 
to make that assessment.  As set forth in the evidence above, 
the examiner determined to the contrary.  To the extent that 
the veteran argues the examination was inadequate, the Board 
finds the examination was complete and included a review of 
the claims file.  Such contention, therefore, is without 
merit.

As a final matter, the Board notes that the veteran's 
representative argued that the veteran's tinnitus could be 
secondary to his PTSD.  However, the claims file is devoid of 
any medical opinion even suggesting such a relationship.  

Thus, the Board finds that the preponderance of the evidence 
is against the claims.  38 C.F.R. § 3.303, 3.304(b), 3.306, 
3.307, 3.309(a), 3.310.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

The veteran related at the hearing that his PTSD symptoms are 
more severe than they were at the time of the October 2002 
examination.  His wife described his irritability and 
isolative tendencies and related that he neglected his 
personal hygiene.  She related that the veteran showered on 
average once a week, primarily due to her urging.  The 
veteran related that he had also entertained thoughts of 
suicide, and that his provider had told him he might have 
panic attacks and prescribed Zoloft for him.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. 
No. 11-95 (1995).  His and his wife's descriptions of his 
PTSD symptoms constitute competent evidence of increased 
severity.  Lay persons may relate symptoms they observed, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. at 388; Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. at 494.

The veteran also related that he has weakness and 
fatigability in his joints as a result of his SFW residuals.  
On a scale of 1 to 10, he assessed his pain on average at 
4/10 and near 10/10 during flare-ups.  The Board notes that 
the veteran received only a skin examination for the scar 
residuals of his SFW.  There was no orthopedic examination to 
determine joint and muscle functions.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD and 
SFW residuals.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After the above development is 
complete, (and whether records are 
obtained or not) the RO should arrange 
for the veteran to have a VA psychiatric 
evaluation to determine the severity of 
his PTSD symptomatology.  The claims 
folder must be made available to the 
examiner as part of the examination.  
Request the psychiatrist specifically to 
evaluate and comment on the veteran's 
ability to maintain gainful employment 
and personal relationships.  A Global 
Assessment of Functioning (GAF) score 
should be assigned and the score should 
be explained.  If it is significantly 
different than other scores on file, a 
full explanation of the reason therefore 
should be set forth.

3.  The veteran should also be afforded a 
VA examination to determine the current 
severity of the SFW residuals.  The 
claims folder should be made available to 
the examiner for review as part of the 
examination.  Request the examiner to 
make specific findings as to any 
functional loss due to weakness or 
fatigability of muscles or joints.  
Should the examiner find impact on any of 
the Muscle Groups, request that the 
specific Group(s) be recorded and an 
assessment of the severity of the impact 
be provided.

An appropriate examiner should also 
determine whether the veteran's scar 
residuals cause limitation of motion of 
any related joint, are associated with 
underlying soft tissue damage, or are 
painful on examination.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


